EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Independent claim 15 has been amended to correct a misspelling, wherein previously recited “annuls” is replaced with –annulus- as it is clear the first portion being referred to is intended to be that of the annulus.

15.	(Currently Amended)	A method of cementing a casing in a wellbore defined by a wellbore wall, the method comprising:
	introducing the casing into the wellbore such that an annulus is formed between the casing and the wellbore wall with a section of the casing having an exterior facing the wellbore wall, and wherein after introduction, the section of the casing has a first side farther from the wellbore wall than a second side of the casing opposing the first side so that a first portion of the annulus adjacent to the first side of the casing has a larger width than a second portion of the annulus adjacent to the second side of the casing;
	introducing a first agent into the annulus, wherein the first agent preferentially flows through the first portion of the annulus relative to the second portion of the annulus, and wherein 
	initially introducing a cement composition into the annulus wherein the swelling of the cladding results in the cement composition, at least when introduction of the cement composition starts, flowing equally through the first portion and the second portion or preferentially flowing through the second portion of the annulus relative to the first portion of the annulus, and wherein the cement composition causes reduction in swelling of the cladding so that preferentially flowing for the cement composition changes to the first portion of the annulus relative to the second portion of the annulus; and
	subsequent to initially introducing the cement composition, continuing to introduce the cement composition such that the cement composition preferentially flows to the first portion of the annulus relative to the second portion of the annulus.

The replacement drawing was received on 01/26/22.  These drawings are accepted.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to sufficiently disclose, teach and/or suggest a method of cementing as instantly claimed, with particular regard to wherein the cement composition causes reduction in swelling of the cladding so that the cement composition preferentially flows to the first portion of the annulus relative to the second portion of the annulus as instantly required by Applicant’s amendments.
EP 1978071 A suggests a method of zonal isolation wherein a tubular includes a coating of a first swellable material that swells in contact with a first fluid and a second swellable material that swells upon contact with a second fluid, wherein a settable material is introduced into the zone.  The reference, however, fails to provide any suggestion of reduction in swelling of the swellable material upon introduction of the settable material, and/or a positioning of a casing in an annulus commensurate in scope with that which is instantly claimed.  
US 2009/0120640 discloses an expandable packer placed in an annular region so as to form an annular seal, wherein a cement composition is placed in the annular space.  The cement composition additionally includes a component capable of responding to a crack formed in the cement composition after setting.  The reference, however, fails to disclose, teach and/or suggest wherein the cement composition causes reduction in swelling of the expandable material in the annulus as claimed.
As such, the instant claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/03/22